DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 6 & 13 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments (see updated rejections below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 5, & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,087,170 to Kousokabe et al.

    PNG
    media_image1.png
    871
    429
    media_image1.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figure 3 shown immediately above, Kousokabe et al. (Kousokabe) discloses:

(1)	A compressor (Fig. 3) comprising: a compression mechanism (1-3) configured to compress gas and discharge the compressed gas; an electric motor (5) arranged to drive the oil drain” is a functional limitation that does not limit the apparatus claim in any patentable sense; holes 10b are clearly capable of draining any oil that reaches them), and the drain hole being located at an outer peripheral edge of the partition plate (as seen in Fig. 3, the oil drain hole 10b is disposed at an outer peripheral edge of the partition) and radially outside an outer peripheral surface of a rotor (5a) of the electric motor (as seen in Fig. 3, the oil drain hole 10b extends to a radial location slightly outside of the rotor 5a of the electric motor 5).

In regards to Claim 3, the partition plate (10, 13) has a raised portion (the vertical wall of portion 13) formed on a peripheral portion of the gas passage hole (this is clear in Fig. 3, under the first interpretation for the gas hole).
Claim 5, the open end (i.e. the upper end) of the gas passage hole (under the second interpretation of the gas hole) and a lower end of the discharge pipe face each other with a predetermined gap therebetween (apparent in Fig. 3), and the predetermined gap between the open end of the gas passage hole and the lower end of the discharge pipe and a space around the predetermined gap constitute a Helmholtz muffler (this is implicit).
In regards to Claim 7, a center of the gas passage hole (under the second interpretation of the gas hole, this reads upon any radially outer gas holes within filter 12) and a center of the discharge pipe (14) are out of alignment with each other (this is apparent in Fig. 3).
	In regards to Claim 8, the discharge pipe (14) vertically penetrates an upper end plate (at lead line 16) of the casing (apparent in Fig. 3), which is in a shape of a vertically-oriented cylinder (apparent in Fig. 3).

Claim(s) 1, 3-4, & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH02081972 to Matsushima (machine translation attached herein).
 
    PNG
    media_image2.png
    797
    637
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    477
    529
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    573
    785
    media_image4.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figures 1-2 & 5 shown immediately above, Matsushima discloses:

(1)	A compressor (Fig. 1) comprising: a compression mechanism (5) configured to compress gas (“refrigerant”) and discharge the compressed gas; an electric motor (4) arranged to drive the compression mechanism (via shaft 9); a casing (2) housing the compression mechanism and the electric motor (apparent in Fig. 1); a suction pipe (16) connected to a suction side of the compression mechanism via the casing (apparent in Fig. 1); and a discharge pipe (20) provided at the casing so as to open in a space in the casing (apparent in Fig. 1); the space in the casing having a first space located below the electric motor (apparent in Fig. 1), and a second space located above the electric motor (apparent in Fig. 1), the compression mechanism being disposed in the first space (apparent in Fig. 1), the compressor being provided with a partition plate (25) disposed in the second space (Figs. 1-2 & 5), and the partition plate having a gas passage hole formed therein (the gas hole that receives insertion pipe 27, seen best in Fig. 2), the partition plate further having an oil drain hole (H) formed at a lower level than an open end of the gas passage hole (Figs. 1 & 5 clearly show that the drain hole H is disposed lower than the oil drain” is a functional limitation that does not limit the apparatus claim in any patentable sense; hole 29 is clearly capable of draining oil), and the drain hole being located at an outer peripheral edge of the partition plate (as seen in Fig. 5, the oil drain hole H is disposed at the outer peripheral edge of portion 29 of the partition 25) and radially outside an outer peripheral surface of a rotor (3) of the electric motor (as seen in Fig. 1, the oil drain hole H is located at a radial location outside of the rotor 3 of the electric motor 4).

In regards to Claim 3, the partition plate (25) has a raised portion (25a) formed on a peripheral portion of the gas passage hole (this is clear in Figs. 2 & 5).
In regards to Claim 4, an insertion pipe (27) is provided in the gas passage hole (clearly seen in Fig. 2).
	In regards to Claim 7, a center of the gas passage hole and a center of the discharge pipe are out of alignment with each other (apparent in Fig. 1).
	In regards to Claim 8, the discharge pipe vertically penetrates an upper end plate of the casing (apparent in Fig. 1), which is in a shape of a vertically-oriented cylinder (apparent in Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kousokabe et al. (applied above).
In regards to Claim 4, Kousokabe (Fig. 3) discloses the compressor of claim 1, but does not further disclose that an insertion pipe is provided in the gas passage hole (instead, under the first interpretation for the gas hole, Kousokabe’s discharge pipe 14 itself is provided in the gas passage hole).
However, it is well known in the art of compressor oil separation mechanisms that tortuous gas flow paths are best for providing efficiency oil/gas separation, and this much is disclosed in Kousokabe (refer to col. 7, lines 34-51).  In these disclosures, Kousokabe references the embodiment shown in Figure 9, wherein two gas pipes are used.  In particular, discharge pipe 14 is radially offset from an insertion pipe 10f arranged within a gas passage hole of a partition plate 10.  Kousokabe makes clear that by arranging the two pipes to be out of alignment, the gas flow, after flowing through the injection pipe 10f, is forced to impinge on the inner wall of the casing 16, thus causing the direction of gas flow to be changed an additional time, thereby causing further separation of the oil from the gas.  Thus, it becomes clear that the Figure 9 arrangement provides a more tortuous gas flow path that improves .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kousokabe et al. (applied above) in view of US 5,421,708 to Utter et al.
In regards to Claim 9, Kousokabe discloses the compressor of claim 1, but does not further disclose that the discharge pipe (14) laterally penetrates a barrel of the casing (16), which is in a shape of a vertically-oriented cylinder (Kousokabe’s discharge pipe 14 axially penetrates the top cover of the casing 16).
However, providing a discharge pipe that laterally penetrates a side/barrel of a compressor casing is vastly well known in the art, as clearly shown by Utter et al. (Fig. 1).  As seen in Figure 1, Utter discloses another rotary compressor very similar to that of Kousokabe which includes a partition plate (48) in the upper space of the casing (12-16) to separate oil from gas, and specifically discloses that the discharge pipe (62) laterally penetrates a barrel of the casing (Fig. 1), which is in a shape of a vertically-oriented cylinder (Fig. 1), such that the discharge pipe (62) is laterally spaced from the gas hole (58, 60) of the partition plate (48).  Those of ordinary skill in the art will readily recognize that the placement of a discharge pipe is largely based upon the location of the system to which the compressor is connected.  .

Allowable Subject Matter
Claims 2, 6, & 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendments filed on May 28th, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC